PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/917,095
Filing Date: 9 Mar 2018
Appellant(s): Aich, Sudipto



__________________
David R. Stevens
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/28/2021.

Grounds of rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 4-5, 7-8, 11-12, 15-17 and 20 are rejected under 35 U.S.C. 102 as being anticipated by Wang (US 2018/0174446 A1).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0174446 A1) and in further view of Liang (US 2016/0080438 A1).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0174446 A1) and in further view of Anand (US 2014/0018048 A1).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0174446 A1) and in further view of Moore (US 2008/0195483 A1).

Response to Argument
Under Heading D, pages 5-6, Appellant argues that paragraph 45 of Wang describes a system for education and communication regarding traffic violations. This passage does not describe a system including an interface to traffic controls of a transportation system. Appellant also argues that par. 0049 of Wang describes an interface for retrieving and displaying information such as regarding traffic violations. This passage does not describe a system including an interface to traffic controls.
	Examiner respectfully disagrees. The claims recite “providing … a platform defining an interface to a transportation system and a database of transportation data, the transportation system including vehicles and traffic controls” and not an interface to traffic controls as argued by Appellant. The claims st paragraph). 
Furthermore, the specification does not contradict that the traffic controls as claimed, do not require physical components to control a transportation system. Appellant’s specification Par. 0027 provides no special definitions, and only states that “traffic control systems (traffic light, inductive loop detection systems, traffic control circuits, etc.)”. Therefore, viewed in light of the specification, traffic control is broad enough to encompass mere ability to control the flow of traffic (i.e. information about traffic rules and violations).
Wang, in Par. 0045 and 0049, teaches that a user is given an interface through which they can engage in communications relating to traffic and traffic violations and traffic violation data (i.e.  interface to a transportation system and a database of transportation data). This characterization of Wang is also agreed upon by the Appellant (Brief, page 6, 4th paragraph). Traffic violation and ticketing for such violation is a method to control, for a population, vehicle’s behavior on a transportation system through enforcing violation of traffic rule. Therefore, Wang’s transportation system includes vehicles and traffic controls; and therefore, Wang’s “interface for retrieving and displaying information, such as regarding traffic violation” is an interface to a transportation system as claimed and this interface is further provided for user access, which is the claimed platform.
Under Heading D, pages 6, Appellant argues Wang does not teach the interface to a transportation system as explained in the advisory action because ‘users are not vehicles nor are they traffic controls’

Under Heading D, Page 7, Appellant argues that par. 38 46 and 66 do not teach receiving, by the server system, third-party applications programmed to perform functions using the transportation system. Additionally, Appellant argues on page 7 that is it not disclosed that the computing device controls functions of the transportation system including vehicles and vehicle controls.
	Examiner respectfully disagrees. Wang, in Par. 0038, teaches an integration of a digital map using Google Maps. Wang, in Par. 0046 teaches that the location identifier can receive GPS data from other applications or programs that operate on or in conjunction with computing device including communicating with APIs. Wang, in Par. 0066, teaches that other API may be integrated to receive information regarding traffic conditions. Therefore, the limitation is taught by the cited paragraphs of Wang. 
Additionally, in regards to controlling the functions of the transportation system, the claim limitation recites ‘receiving, by the server system, third party applications programmed to perform functions using the transportation system’ and not controlling functions of the transportation system including vehicles and vehicle controls. Wang’s third party map integration functions using the transportation system.
Under Heading D, Page 9-10, Appellant argues that par. 100 101 and 124 do not teach the final limitations of claim 1 because they do not teach controlling functions of a transportation system. Additionally, Appellant argues that the paragraphs of Wang make no reference to enforcement of regulations with respect to this access.
	Examiner respectfully disagrees. Again, as mentioned above, the claim does not recite controlling functions of a transportation system. Instead, the claim recites providing access to a 
	Wang, in par. 0100-0101, teaches that traffic violation/citation data is accessed by the DMV and that the citation data is data which is transformed to geolocation coordinates through third party applications like SmartyStreets and stored in the database (i.e. providing access to the third party applications to a computing device of a government agency).  Wang, in par. 0124, teaches that the output is reviewed for accuracy and completeness with respect to citation information (i.e. compliance component enforcing regulations on actions of the third-party applications (e.g. cleaning citation data) with respect to the transportation system). This correction ensures that traffic citation/violation data is accurate with regards to enforcement of traffic violations and rules, which is in accordance with public health and safety. Therefore, the limitations are taught by Wang.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/GEORGE CHEN/Primary Examiner, Art Unit 3628     
                                                                                                                                                                                                   /KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.